MEMORANDUM **
Eleazar Vargas-Ceja and Maria Garcia Vargas, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals (“BIA”) order dismissing their appeal from an immigration judge’s order denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition for review.
Contrary to petitioners’ assertions, the BIA did not act ultra vires in reviewing a determination of the immigration judge which was not specifically raised on appeal. See 8 C.F.R. § 1003.1(d)(l)(ii) (granting BIA members power to “take any action consistent with their authorities under the Act and the regulations as is appropriate and necessary for the disposition of the case”).
Petitioners also suggest in a topic heading in their brief that the BIA violated their due process rights by acting on an issue not specifically raised in the administrative appeal. However, this issue was not developed in the brief. We “will not ordinarily consider matters on appeal that are not specifically and distinctly argued in appellant’s opening brief.” United, States v. Ullah, 976 F.2d 509, 514 (9th Cir.1992) quoting Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir.1986). Consis*654tent with our precedent, we decline to reach the merits of this undeveloped issue.
In light of our disposition, we need not reach petitioners’ remaining argument.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.